DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the amendments to the claims, the Requirement for Restriction mailed on 21 September 2020 is withdrawn. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2019 and 18 November 2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 sets forth a product that is “A coating for a carrier material made of a steel material adapted for joining to an aluminum material.” 
A coating is a thin layer or covering of something. This means that coating must be applied to something for it to be considered a coating. If it is not applied to something it cannot be a coating and would simply be a layered product. The claim preamble explicitly says that it is a coating, however does not require any substrate for it to be on. It is not clear if a substrate is required to be present or if applicant intended instead to claim a layered product. 
The steel material or core material do not appear to be required elements within this claim. For example, dependent claim 18 sets forth a carrier material made of a steel material with a coating according to claim 16. If the carrier material made of a steel material as set forth within the preamble was more than intended use, this dependent claim would not be further limiting and would simply restate the structure that was already present within claim 16. 
For the claims directed to a coating, viz. claims 15-17 and 30, for this product to be considered a coating there must be a substrate of some sort present or the product cannot be a coating. However, it is unclear if applicant intended the structure claimed to actually be a coating or simply a layered product that has a first and second sublayer and does not require a substrate. Such layered product is not a coating. 
Since it is not clear whether the coating as set forth in the claims is required to be on a substrate or not, the metes and bounds of this claim cannot be determined. Since the structure of this product impact the further products and methods depending therefrom the core part, composite part, and method for producing likewise cannot be determined. Therefore, prior art 

Independent claim 16 sets forth that “the coating, on average, comprising approximately 1 to approximately 10 weight percent silicon and iron.” It is unclear whether this limitation means that silicon and iron are each individually within this range or that the sum of silicon and iron are within this range. 

Dependent claims 15 and 17-30 depend from claim 16 and incorporate the limitations therein. These dependent claims are rejected for the reasons set forth above in regards to claim 16.

As to claim 24, this claim sets forth that the outer part comprises “further alloying elements in conventional amounts.” It is unclear what would and would not be considered “conventional amounts.” It is unclear what standard is being utilized to determine what is and is not conventional. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Number 6,610,423 is directed to a plated steel material having an alloy layer at the interface of a plated layer and a base steel. (Abstract) The alloy material comprises a zinc alloy and is not aluminum as set forth within the instant claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784